           Case 2:20-cv-00754-JAD-EJY Document 23 Filed 02/24/21 Page 1 of 2



   NICHOLAS A. TRUTANICH
 1 United States Attorney
   District of Nevada
 2 Nevada Bar Number 13644

 3 BRIAN W. IRVIN
   Assistant United States Attorney
 4 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   Brian.irvin@usdoj.gov
 6
   Attorneys for the United States
 7
                               UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA
 9

10
     Jennifer Bradford,
11                                                   Case No. 2:20-cv-00754-JAD-EJY
                    Plaintiff,
12                                                   Stipulation to Stay Proceedings Pending
                    v.                               Settlement Negotiations
13
     United States of America,
14
                    Defendant.
15

16          The parties, through their respective counsel, hereby stipulate to stay the

17 proceedings in this matter.

18          Discovery is currently stayed (ECF No. 21) pending the Court’s ruling on

19 Defendant’s Motion to Dismiss (ECF No. 13). The parties are in settlement negotiations

20 and are optimistic that they can resolve this matter. The parties seek to avoid a ruling on

21 the Motion to Dismiss while they explore potential settlement.

22          This is the parties’ first request to stay the proceedings in this matter, and the

23 stipulation is not sought for purposes of delay. Rather, the parties request a stay to permit

24 them to focus their time and resources on settlement discussions. After conferring, the

25 parties believe a stay of 60 days, or until April 25, 2021, should be sufficient.

26 //

27 //

28 //
           Case 2:20-cv-00754-JAD-EJY Document 23 Filed 02/24/21 Page 2 of 2




 1          WHEREFORE, the parties respectfully request that the Court enter an order

 2 granting this stipulation and staying the proceedings until April 25, 2021, and that the

 3 Court set a Status Conference, at a time and date convenient to the Court, shortly after

 4 expiration of the stay.

 5          Dated this 24th day of February 2021.

 6   SIMON LAW                                          NICHOLAS A. TRUTANICH
                                                        United States Attorney
 7
      s/ Benjamin J. Miller
 8   DANIEL S. SIMON. ESQ.                               s/ Brian W. Irvin
     BENJAMIN J. MILLER, ESQ.                           BRIAN W. IRVIN
 9   810 S. Casino Center Blvd.                         Assistant United States Attorney
     Las Vegas, NV 89101
10                                                      Attorneys for the United States
     Attorneys for Plaintiff
11

12

13

14
                                                    IT IS SO ORDERED:
15

16

17                                                  UNITED STATES MAGISTRATE JUDGE

18                                                  DATED:           February 24, 2021
19

20

21

22

23

24

25

26

27

28

                                                    2
